       Case 18-31274 Document 3070 Filed in TXSB on 04/12/19 Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                   ENTERED
                                                                                                  04/12/2019
IN RE:                                           §
IHEARTMEDIA, INC., et al                         §       CASE NO: 18-31274
                                                 §
                                                 §       Jointly Administered Order
        Debtors                                  §
                                                 §       CHAPTER 11

                                 MEMORANDUM OPINION

       Samantha Springs filed a proof of claim in iHeartMedia, Inc.’s (“iHeart”) chapter 11

bankruptcy case.    (See Proof of Claim No. 3274).         Ms. Springs’s proof of claim listed

iHeartMedia as the debtor of record and sought to recover $5,000,000.00 based on claims of

gender discrimination, hostile work environment, intentional infliction of emotional harm, and

breach of contract. (Proof of Claim No. 88-2 at 2). Subsequently, Ms. Springs learned that her

employment contract was with a different affiliate, iHeartMedia + Entertainment, Inc.

(“Entertainment”) and not iHeart. (ECF No. 2266 at 2). Ms. Springs seeks leave to amend her

proof of claim to list Entertainment as the correct debtor, reflecting her employment contract.

       The Court grants Ms. Springs leave to amend her proof of claim.

                                          Background

       Ms. Springs signed an employment agreement with Entertainment on August 7, 2017.

(ECF No. 2266-2 at 1, 13). The terms of her contract appointed Ms. Springs as a general sales

manager in New Orleans, Louisiana from August 21, 2017 to August 20, 2020. (ECF No. 2266-

2 at 1). However, Ms. Springs’s employment was terminated on February 1, 2018. (ECF No.

2266-2 at 7). Ms. Springs alleges that she was offered a $25,000.00 severance payment in

exchange for releasing any claims she may have against iHeart’s affiliates or its employees.

(ECF No. 2266-2 at 4–5). Ms. Springs claims that she rejected the severance offer. (ECF No.



1/8
       Case 18-31274 Document 3070 Filed in TXSB on 04/12/19 Page 2 of 8



2266-2 at 8). That same day, Ms. Springs filed an internal complaint that alleged her supervisor

had sexually assaulted her. (ECF No. 2266-2 at 8).

       On March 14, 2018, iHeart and several of its affiliates including Entertainment filed

voluntary chapter 11 bankruptcy petitions in this Court. (ECF No. 2277 at 2). The Court issued

an Order which set June 29, 2018, as the claims bar date. (See ECF No. 743). The Order

required that each proof of claim filed “clearly identify the Debtor against which a claim is

asserted, including the individual Debtor’s case number.” (ECF No. 743 at 7). The Order also

stated that “a Proof of Claim filed under the joint administration case number . . . or otherwise

without identifying a specific Debtor, will be deemed as filed only against [iHeart].” (ECF No.

743 at 7–8).

       Ms. Springs timely filed a proof of claim for $500,000.00 on April 26, 2018, naming

“iHeart Media Inc.” as the sole debtor. (Claim No. 88-1 at 1). The claim did not specifically

allege a basis stating, “See Riders” and attached a copy of Springs’s employment contract,

communications describing a non-compete clause iHeart sought to enforce against Ms. Springs,

and Ms. Springs’s allegations against her supervisor. (Claim No. 88-1 at 14–17).

       Ms. Springs then amended her proof of claim on July 2, 2018. The amendment increased

the amount of her claim to $5,000,000.00 and listed a basis for the claim as “quid pro quo gender

discrimination, hostile work environment, intentional infliction emotional harm, contract claims

– fraud in the inducement and breach of implied duty of good faith and fair dealing.” (Claim No.

88-2 at 2). Notably, the amended claim was asserted against “iHeart Media”. (Claim No. 88-2

at 1). iHeart and Springs also reached an agreement to modify the automatic stay so Ms. Springs

could file a complaint with the Equal Employment Opportunity Commission based on the same

allegations described in her proof of claim. (See ECF No. 1162).




2/8
       Case 18-31274 Document 3070 Filed in TXSB on 04/12/19 Page 3 of 8



       Ms. Springs filed notice of her intent to conduct a Rule 2004 examination in November

2018. In response, iHeart filed a motion to quash, arguing that the information Ms. Springs

sought to obtain through her 2004 examination concerned her EEOC complaint rather than the

administration of the bankruptcy estate. (ECF No. 1928 at 5). As the parties contested the

examination, the issue of whether Ms. Springs’s proof of claim was filed against the correct

entity surfaced. (ECF No. 2053 at 12).

       Ms. Springs filed an emergency motion for leave to amend her proof of claim under

Federal Rule of Civil Procedure 15(a)(2) on December 26, 2018. (ECF No. 2266 at 1). The

motion seeks to substitute Entertainment, Ms. Springs’s previous employer, as the debtor against

whom the claim is asserted, rather than iHeart. (ECF No. 2266 at 2). iHeart opposes this relief,

arguing that Ms. Springs knew Entertainment was the correct entity based on the presence of her

employment agreement in her first proof of claim. (ECF No. 2277 at 6). iHeart also argues that

allowing a late amendment would upset the bankruptcy proceedings which have relied on Ms.

Springs’s asserted claims against iHeart rather than Entertainment. (ECF No. 2277 at 6).

       The Court held a status conference on January 3, 2019, to determine the effect her

proposed amendment may have on voting and distribution in iHeart’s bankruptcy case. (ECF

No. 2346 at 4). At the hearing, Ms. Springs’s counsel represented that her intent was not to

object to confirmation of iHeart’s chapter 11 plan, but to name the correct debtor for distribution

purposes. (ECF No. 2346 at 5). At the conclusion of the hearing, the Court froze the parties’

rights for estoppel purposes and scheduled an evidentiary hearing to determine whether to grant

Ms. Springs leave to amend her proof of claim. (ECF No. 2346 at 7–8).

       The evidentiary hearing was held on February 19, 2019, and Ms. Springs provided

testimony.   (See ECF No. 2752).         At the conclusion of the hearing, the Court issued a




3/8
       Case 18-31274 Document 3070 Filed in TXSB on 04/12/19 Page 4 of 8



preliminary ruling that Ms. Springs’s error was not made for a wrongful strategic reason and

took the matter under advisement. (ECF No. 2752 at 23).

                                            Jurisdiction

       The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), and (O).                   Pursuant to 28

U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by General Order

2012-6.

                                              Analysis

       “Amendments to timely creditor proofs of claim have been liberally permitted to ‘cure a

defect in the claim as originally filed, to describe the claim with greater particularity or to plead a

new theory of recovery on the facts set forth in the original claim.’” United States v. Kolstad (In

re Kolstad), 928 F.2d 171, 175 (5th Cir. 1991) (quoting In re Int’l Horizons Inc., 751 F.2d 1213,

1216 (11th Cir. 1985)). But a nexus must exist between the original proof of claim and the

amendment to prevent a wholly new claim asserted against the estate. Int’l Horizons, 751 F.2d

at 1216. The decision of whether to allow an amendment is an equitable decision left to the

discretion of the Court. Kolstad, 928 F.2d at 173.

       iHeart does not dispute that Ms. Springs’s original proof of claim was timely filed prior

to the claims bar date. (ECF No. 2277 at 2). However, iHeart argues that Ms. Springs’s failure

to list the correct debtor in her proof of claim is an attempt to circumvent the claims bar date and

failed to provide Entertainment with adequate notice of potential liability. (ECF No. 2277 at 5).

       The first proof of claim Ms. Springs filed listed a claim amount of $500,000.00 and

“iHeart Media Inc.” as the debtor. (Claim No. 88-1 at 2). Although the original proof of claim

did not state a specific cause of action, the attachments described her intent to pursue binding




4/8
       Case 18-31274 Document 3070 Filed in TXSB on 04/12/19 Page 5 of 8



arbitration due to sexual harassment. (Claim No. 88-1 at 14–15). Ms. Springs then amended her

proof of claim and increased the amount of the claim to $5,000,000.00, added specific causes of

action based on the alleged sexual harassment, and attached a sworn declaration describing the

alleged harassment. (Claim No. 88-2 at 2). However, “iHeart Media” remained the debtor of

record in the amended claim. (Claim No. 88-2 at 1). Now Ms. Springs seeks leave to amend her

claim to add name Entertainment as the correct debtor against whom the claim is asserted. (ECF

No. 2266 at 2).

       Present throughout Ms. Springs’s proofs of claim were her employment contract and

information indicating her intent to pursue a sexual harassment claim in accordance with her

employment contract. Although Ms. Springs failed to name the correct affiliate as the debtor, the

supporting documentation she included was sufficient to bring the issue to iHeart’s attention.1

The goal of the proof of claims process is to provide notice to the debtor regarding potential

liability. Kolstad, 928 F.2d at 172. However, this goal is tempered by the fact that it is “not

supposed to function merely as a procedural gauntlet that only the most adroit or best represented

creditors can overcome.” Kolstad, 928 F.2d at 172. iHeart demonstrated it had adequate notice

that Entertainment could bear liability for Ms. Springs’s alleged claim based on her previously

filed proofs of claim. Accordingly, a nexus exists between the proofs of claim sufficient to

support amendment.

       Although a nexus exists between Ms. Springs’s proofs of claim and her proposed

amendment, the Court must also consider whether granting the requested relief is equitable. This

analysis parallels the equitable considerations for amendments under Federal Rule of Civil



1
 At the November 28, 2018 hearing, iHeart’s counsel stated: “the confusion is that her employer
was once a subsidiary and whether or not it’s more appropriate for the claim to be asserted
against the subsidiary.” (ECF No. 2053 at 12).


5/8
       Case 18-31274 Document 3070 Filed in TXSB on 04/12/19 Page 6 of 8



Procedure 15, which is applicable to bankruptcy proceedings through Federal Rule of

Bankruptcy Procedure 7015. See Kolstad, 928 F.2d at 175; Int’l Horizons, 751 F.2d at 1216.

The equitable determination considers: (i) undue delay, (ii) bad faith or dilatory motive by the

movant, (iii) repeated failure to cure deficiencies in previous amendments, (iv) undue prejudice

to the opposing party, and (iv) the futility of the amendment. See Forman v. Davis, 371 U.S.

178, 182; In re DePugh, 409 B.R. 84, 100 (Bankr. S.D. Tex. 2009).

       iHeart argues that Ms. Springs’s inclusion of her employment contract in her proof of

claim and amendment demonstrates her knowledge that Entertainment was her employer. (ECF

No. 2277 at 5–6). Contrary to iHeart’s assertion, at the February 19, 2019 hearing, Ms. Springs

presented testimony that her failure to list Entertainment as the correct debtor was the result of

inadvertence and her genuine belief that iHeartMedia rather than Entertainment was her

employer. (February 19, 2019 Hearing at 2:20 p.m.). Ms. Springs’s testimony was corroborated

by other evidence such as her business card which listed her title as “General Sales Manager

iHeartMedia” and her corporate e-mail address as “samsprings@iHeartMedia.com.” (Springs

Ex. 3).   Additionally, Ms. Springs provided the “iHeartMedia Inc. Employee Guide” she

received when she began working. (Springs Ex. 7 at 1). The Employee Guide’s table of

contents contains sections such as “About iHeartMedia, Inc.” and introduces each topic using

phrases such as “iHeartMedia, Inc. will strive to remain in the forefront . . .” or “The tollfree

iHeartMedia, Inc. Employee Hotline. . . .” (Springs. Ex. 7 at 3, 6). The sole reference to

Entertainment in the Employee Guide was an addendum titled “iHeartMedia, Inc., Media +

Entertainment Addendum.” (Springs Ex. 7 at 27). However, even this section began by stating,

“iHeartMedia Inc. will conduct training. . . .” (Springs Ex. 7 at 27).




6/8
       Case 18-31274 Document 3070 Filed in TXSB on 04/12/19 Page 7 of 8



       Given the volume of uncontested information presented, it would be reasonable for Ms.

Springs to conclude that iHeart was her employer rather than Entertainment. As a result, her

proposed amendment was not proposed in bad faith. Similarly, since Ms. Springs did not realize

that iHeart was not her employer until November 2018, she could not have corrected her error in

her first amendment to her proof of claim. This balances the factors of undue delay and previous

failures to cure in Ms. Springs’s favor.

       The futility of the amendment also weighs in favor of granting Ms. Springs leave to

amend her proof of claim. Allowing the amendment will place Ms. Springs’s claim in the

correct class. iHeart (or Entertainment) may then object. The parties may then contest the merits

of Ms. Springs’s claim rather than attempt to win on procedural grounds. Accordingly, granting

leave to amend is in line with the goals of the claims resolution process and would not be a futile

exercise. See Kolstad, 928 F.2d at 172.

       iHeart also alleges that allowing Ms. Springs to amend her proof of claim would

prejudice the debtors and other creditors who “relied upon the universe of timely filed claims in

deciding whether to vote to accept or reject the plan.” (ECF No. 2277 at 6). iHeart’s chapter 11

Plan was confirmed on January 22, 2019. (See ECF No. 2525). This fact alone mitigates the

prejudice iHeart claims. As of that date, the classification and allowance of her claim were both

unknown. Creditors could not have relied on the error. Despite the uncertainty regarding which

class Ms. Springs’s claim would fall under, the creditors in each of the voting classes accepted

iHeart’s Plan. (ECF No. 2116 at 5).

       While iHeart’s Plan was confirmed, it is not yet effective. (See ECF No. 2525 at 180–

181). iHeart’s Plan provides that disputed claims and interests will be resolved after the effective

date, and grants iHeart and its affiliates 180 days to file objections after the effective date. (ECF




7/8
       Case 18-31274 Document 3070 Filed in TXSB on 04/12/19 Page 8 of 8



No. 2525 at 172).      The Plan also contains a provision that specifically addresses post-

confirmation amendments to proofs of claim: “A Proof of Claim . . . may be amended before the

Confirmation Date. . . as otherwise permitted by the Bankruptcy Court . . . .” (ECF No. 2525 at

173). iHeart will undoubtedly experience some prejudice when compared with a prompt and

correct filing of Ms. Springs’s proof of claim prior to the claims bar date. However, the

provisions included in iHeart’s Plan demonstrate that Ms. Springs’s request was not an

unexpected contingency but rather specifically anticipated and addressed. iHeart has sufficient

time to both object and defend against Ms. Springs’s claim. Accordingly, the minimal prejudice

to iHeart is outweighed by the other factors in Ms. Springs’s favor.

                                           Conclusion

       The Court will issue an Order consistent with this Memorandum Opinion.

SIGNED April 12, 2019.



                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




8/8
